


Exhibit 10.17(e)

 

AMENDMENT NO. 3
TO PRICING SIDE LETTER

 

Amendment No. 3, dated as of May 2, 2013 (this “Amendment”), among CREDIT SUISSE
FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), EXCEL MORTGAGE SERVICING, INC.
(the “Seller”), INTEGRATED REAL ESTATE SERVICE CORP. and IMPAC MORTGAGE
HOLDINGS, INC. (the “Guarantors”).

 

RECITALS

 

The Buyer, the Seller and the Guarantors are parties to that certain Master
Repurchase Agreement, dated as of September 21, 2012 and the related Pricing
Side Letter, dated as of September 21, 2012, as amended by Amendment No. 1,
dated as of November 19, 2012 and Amendment No. 2, dated as of February 21, 2013
(the “Existing Pricing Side Letter”; and as further amended by this Amendment,
the “Pricing Side Letter”).  The Guarantors are parties to that certain Guaranty
(the “Guaranty”), dated as of September 21, 2012, as the same may be further
amended from time to time.  Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Existing Pricing Side
Letter.

 

The Buyer, the Seller and the Guarantors have agreed, subject to the terms and
conditions of this Amendment, that the Existing Pricing Side Letter be amended
to reflect certain agreed upon revisions to the terms of the Existing Pricing
Side Letter.  As a condition precedent to amending the Existing Pricing Side
Letter, the Buyer has required the Guarantors to ratify and affirm the Guaranty
on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Pricing Side Letter is hereby amended as follows:

 

1.1                               Definitions.  Section 1 of the Existing
Pricing Side Letter is hereby amended by deleting the definitions of “Asset
Value,” “Pricing Rate” and “Purchase Price Percentage” in its entirety and
replacing them with the following:

 

“Asset Value” means with respect to any Purchased Mortgage Loans as of any date
of determination, an amount equal to the product of (a) the Purchase Price
Percentage for the Purchased Mortgage Loan and (b) the lesser of (i) the Market
Value of the Purchased Mortgage Loan or (ii) the unpaid principal balance of
such Purchased Mortgage Loan. Without limiting the generality of the foregoing,
Seller acknowledges that (a) in the event that a Purchased Mortgage Loan is not
subject to a Take-out Commitment, Buyer may deem the Asset Value for such
Mortgage Loan to be no greater than par and (b) the Asset Value of a Purchased
Mortgage Loan may be reduced to zero by Buyer if any of the following events
occur:

 

(i)                              a breach of a representation, warranty or
covenant made by Seller in the Agreement with respect to such Purchased Mortgage
Loan has occurred and is continuing;

 

--------------------------------------------------------------------------------


 

(ii)                           such Purchased Mortgage Loan is a Non-Performing
Mortgage Loan;

 

(iii)                        such Purchased Mortgage Loan has been released from
the possession of the Custodian under the Custodial Agreement (other than to a
Take-out Investor pursuant to a Bailee Letter) for a period in excess of ten
(10) calendar days;

 

(iv)                       such Purchased Mortgage Loan has been released from
the possession of the Custodian under the Custodial Agreement to a Take-out
Investor pursuant to a Bailee Letter for a period in excess of thirty (30)
calendar days;

 

(v)                          such Purchased Mortgage Loan has been subject to a
Transaction hereunder for a period of greater than the respective Aging Limit;

 

(vi)                       such Purchased Mortgage Loan is an FHA 203(k) Loan
for which the Buyer is requested to enter into a Transaction for a draw on such
FHA 203(k) Loan other than an initial draw;

 

(vii)                    such Purchased Mortgage Loan is a Wet-Ink Mortgage Loan
for which the Mortgage File has not been delivered to the Custodian on or prior
to the Wet-Ink Delivery Date;

 

(viii)                 when the Purchase Price for such Purchased Mortgage Loan
is added to other Purchased Mortgage Loans, the aggregate Purchase Price of all
Purchased Mortgage Loans of any type of Mortgage Loan set forth below exceeds
the applicable percentage listed opposite such type of Mortgage Loan as set
forth below:

 

Type of Mortgage
Loan

 

Percentage of the Maximum
Aggregate Purchase Price (unless
otherwise noted)

Conforming Mortgage Loans

 

100%

FHA Loans and VA Loans

 

100%

Jumbo Mortgage Loans

 

100%

FHA 203(k) Loans

 

10%

Aged Loans

 

10%

Wet-Ink Mortgage Loans

 

30%

Conforming Tier 1 High LTV Loans

 

25% less the aggregate Purchase Price of any Conforming Tier 2 High LTV Loans

Conforming Tier 2 High LTV Loans

 

2.5%

VA High LTV Loans

 

2.5%

 

--------------------------------------------------------------------------------


 

“Pricing Rate” means (a) CSCOF plus the applicable percentage listed opposite
the type of Mortgage Loan as set forth below:

 

Type of
Mortgage Loan

 

Percentage for
Mortgage Loans
other than Wet-
Ink Mortgage
Loans or Aged
Loans

 

Percentage for
Wet-Ink
Mortgage
Loans(increases
calculated based
upon original
Pricing Rate)

 

Percentage for
Aged Loans
(increases
calculated based
upon original
Pricing Rate)

Conforming Mortgage Loan (other than Conforming High LTV Loans)

 

3.50%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

FHA Loan and VA Loan

 

3.50%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

FHA 203(k) Loans

 

3.50%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

Jumbo Mortgage Loans

 

3.50%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

Conforming High LTV Loans

 

3.75%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

VA High LTV Loans

 

3.75%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

 

(b) the rate determined in the sole discretion of Buyer with respect to
Transactions the subject of which are Exception Mortgage Loans and any other
Transactions so identified by the Buyer in agreeing to enter into a Transaction
with respect to such Exception Mortgage Loan.

 

The Pricing Rate shall change in accordance with CSCOF, as provided in
Section 5(a).  Where a Purchased Mortgage Loan may qualify for two or more
Pricing Rates hereunder, unless otherwise expressly agreed to by the Buyer in
writing, such Purchased Mortgage Loan shall be assigned the higher Pricing Rate,
as applicable.

 

--------------------------------------------------------------------------------


 

1.2       “Purchase Price Percentage”  means, (a) the applicable percentage
listed opposite the type of Mortgage Loan as set forth below:

 

Type of
Mortgage Loan

 

Percentage for
Mortgage Loans
other than Aged
Loans

 

Percentage for
Aged Loans
(reductions
calculated based
upon original
Purchase Price
Percentage)

Conforming Mortgage Loan (other than Conforming High LTV Loans)

 

95%

 

reduced by an additional 5%

FHA Loan and VA Loan

 

95%

 

reduced by an additional 5%

FHA 203(k) Loans

 

95%

 

reduced by an additional 5%

Jumbo Mortgage Loans

 

95%

 

reduced by an additional 5%

Wet-Ink Mortgage Loans

 

Percentage based on type of Mortgage Loan

 

n/a

Conforming High LTV Loans

 

95%

 

reduced by an additional 5%

VA High LTV Loans

 

95%

 

reduced by an additional 5%

 

(b)                                 with respect to Transactions the subject of
which are Exception Mortgage Loans, a percentage to be determined by Buyer in
its sole discretion, provided that in the absence of an Exception Notice, the
applicable Purchase Price Percentage for such Purchased Mortgage Loan shall be
reduced by 10% every ten (10) Business Day period, such reduction to occur at
the outset of each such ten (10) Business Day period, commencing on the date
that such Mortgage Loan becomes an Exception Mortgage Loan.

 

Where a Purchased Mortgage Loan may qualify for two or more Purchase Price
Percentages hereunder, unless otherwise expressly agreed to by the Buyer in
writing, such Purchased Mortgage Loan shall be assigned the lower Purchase Price
Percentage, as applicable.

 

SECTION 2.                            Conditions Precedent.  This Amendment
shall become effective as of the date hereof (the “Amendment Effective Date”),
subject to the satisfaction of the following conditions precedent:

 

2.1                               Delivered Documents.  On the Amendment
Effective Date, the Buyer shall have received the following documents, each of
which shall be satisfactory to the Buyer in form and substance:

 

--------------------------------------------------------------------------------


 

(a)                                 this Amendment, executed and delivered by
the Guarantors and duly authorized officers of the Buyer and the Seller; and

 

(b)                                 such other documents as the Buyer or counsel
to the Buyer may reasonably request.

 

SECTION 3.                            Representations and Warranties.  The
Seller hereby represents and warrants to the Buyer that it is in compliance with
all the terms and provisions set forth in the Master Repurchase Agreement on its
part to be observed or performed, and that no Event of Default has occurred or
is continuing, and hereby confirms and reaffirms the representations and
warranties contained in Section 13 of the Master Repurchase Agreement.

 

SECTION 4.                            Limited Effect.  Except as expressly
amended and modified by this Amendment, the Existing Pricing Side Letter shall
continue to be, and shall remain, in full force and effect in accordance with
its terms and the execution of this Amendment by the Buyer.

 

SECTION 5.                            Severability.  Each provision and
agreement herein shall be treated as separate and independent from any other
provision or agreement herein and shall be enforceable notwithstanding the
unenforceability of any such other provision or agreement.

 

SECTION 6.                            Counterparts.  This Amendment may be
executed by each of the parties hereto on any number of separate counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

 

SECTION 7.                            GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 8.                            Reaffirmation of Guaranty.  The Guarantors
hereby ratify and affirm all of the terms, covenants, conditions and obligations
of the Guaranty and acknowledge and agree that the term “Obligations” as used in
the Guaranty shall apply to all of the Obligations of Seller to Buyer under the
Pricing Side Letter, as amended hereby.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Pricing Side Letter to be
duly executed as of the date first above written.

 

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

 

 

By:

/s/ Adam Loskove

 

Name:

Adam Loskove

 

Title:

Vice President

 

 

 

 

 

Excel Mortgage Servicing, Inc., as Seller

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

Name:

Todd R. Taylor

 

Title:

EVP/CFO

 

 

 

 

 

Impac Mortgage Holdings, Inc, as a Guarantor

 

 

 

 

 

By:

/s/ William Ashmore

 

Name:

William Ashmore

 

Title:

President

 

 

 

 

 

Integrated Real Estate Service Corp., as a Guarantor

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

 

Name:

Todd R. Taylor

 

 

Title:

EVP/CFO

 

--------------------------------------------------------------------------------
